DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, lines 12-13 recites “decreases by going away from the distal end of the stem”, it is unclear which direction is being specified.  It is unclear if the distance decreases in a direction going away from the distal end toward the proximal end, or if the distance decreases by going away from the distal end in the direction of the distal end.  This limitation will be interpreted as meaning that the distance decreases in a direction going away toward the distal end from a proximal end, past and away from the distal end.
Regarding claim 20, lines 16-19 recite “and then increases in the direction of the distal end of the core until reaching the maximum of the distance between the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28, 33, 35, 37-40, 43-44, 48, 50, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO2012/080936) in view of Anderson (US3343551).
Regarding claim 20, Gueret discloses an applicator (2) for applying a cosmetic, makeup or care, product (P) to human keratin fibres, comprising a stem (7) having a proximal end and a distal end and, an applicator member (8) disposed at the distal end of the stem, having a core (10) that extends along a longitudinal axis (X), and application elements (18) that are carried by the core and are disposed all around the later in a plurality of longitudinal rows (refer to Figures 1-4, 11-12, 14, 18a-18d), wherein the stem has a rectilinear portion that extends along a rectilinear longitudinal axis 
Regarding claims 21 and 40, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into a small section of the stem located near the application member of Gueret such that the majority of the stem is rectilinear.  Thus, the combination provides the rectilinear portion of the stem extending along at least half or at least two thirds the length thereof.
Regarding claim 22, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret.  The curved portion taught by Anderson is depicted as having a constant radius of curvature.  Thus, the combination provides the curved portion of the stem extends along an arc of a circle having a constant radius of curvature.
Regarding claim 23, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret.  The curved portion of Anderson comprises a cross section that narrows, along at least a part of the length thereof, in the direction of the distal end of the stem (see Anderson figure 5).  Thus, the combination provides the cross section of 
Regarding claim 24, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret such that the curved portion of the stem increases angularly, with respect to the longitudinal axis of the rectilinear portion, reaching a maximum at a point where the curvilinear portion of the stem meets the application member.  Thus, the combination provides the distance between the longitudinal axis of the rectilinear portion of the stem and the longitudinal axis of the curved portion of the stem reaches a maximum at the point at which the applicator member is attached to the stem.
Regarding claim 25, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification addressed in claim 20, the curved portion of the stem as taught by Anderson was incorporated into the applicator of Gueret, such that the minimum distance between the longitudinal axis of the application member and the longitudinal axis of the rectilinear portion of the stem will occur at the ‘bottom’ of the applicator member which is between one third and two thirds of the length of the core.  The axis that passes through this area will be closest to the axis that passes through the longitudinal axis of the rectilinear portion of the stem.  Due to the curvature of the application member, the distance will increase again, in a direction of the distal end of the core.  Thus, the combination provides the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear 
Regarding claim 26, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the longitudinal axis (X) is curvilinear (Figures 13, 13a). 
Regarding claims 27 and 51, the combination of Gueret and Anderson provide the applicator according to claim 26, as applied above.  The combination does not explicitly disclose wherein the ratio of the difference in absolute value between the radius of curvature of the curved portion of the stem and that of the core to the radius of curvature of the curved portion of the stem is between 0.1 and 3 or between 0.2 and 1.6.  The radius of curvatures are not explicitly stated, however, a circle drawn through the drawings clearly depict the radius of curvature of the stem being smaller than that of the applicator.  Graphically, the curvature of the core of the applicator measures roughly six times that of the curvature of the stem.  Considering a radius of curvature then of 1/1 for the stem and a radius of curvature of 1/6 for the core, the absolute value of the difference of the two radius of curvatures is approximately 0.8.  The ratio of that difference to the radius of curvature of the stem is approximately 0.8 (0.8/1), which is within the claimed range of 0.1 and 3 or between 0.2 and 1.6.  Gueret further discloses that the applicator is amenable to a variety of modifications such as the core being curved and contained in a plane of symmetry either some of all of the sections of the core (Page 6, lines 21-23), recognizing it is within the scope of the invention and recognized by one skilled in the art that the core orientation can be modified.  Anderson demonstrates that the angle for which the stem bends, prior to joining the application 
Regarding claim 28, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Anderson discloses that the angle of the curved portion of the stem can vary from approximately 0⁰ to 60⁰ (Column 4, lines 1-2).  It follows that depending upon the angle of the curved portion of the stem, the location 
Regarding claim 29, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Per the modification, the curved portion of Anderson’s application was incorporated into the applicator of Gueret, wherein the curved portion of Anderson places the rectilinear portion of the applicator on a same side of the longitudinal axis as the core.  Thus, the combination provides the core extending on the same side of the longitudinal axis of the rectilinear portion of the stem as the distal end of the stem.
Regarding claim 33, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the core has three faces (Figures 9b-9d), a first face carrying at least one longitudinal row of application elements, and second and third faces each carrying at least one longitudinal row of elements, in particular two rows, the core carrying in particular an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  Consider Figure 4, where the core has three faces, wherein each face is separated by a ridge.  Each of the faces and the ridge carry two longitudinal rows of application elements.
Regarding claim 35 and 48, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses wherein the first face (the entire surface of the application element) of the core (10) carries a longitudinal row of application elements (18) in the form of blades (Figures 10-10j where any of these shapes can be considered blades), wherein each blade extends 
Regarding claim 37, the claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  The combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses a moulded applicator member (Page 2, lines 5-6).
Regarding claims 38 and 52, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  Gueret further discloses the device (Figure 1) for packaging and applying a cosmetic, makeup or care, product (P) to human keratin fibres, having the applicator according to claim 20 and a container (3) containing the cosmetic, makeup or care product (P). 
Regarding claim 39, the combination of Gueret and Anderson provide the applicator according to claim 20, wherein the applicator is for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (refer to abstract).
Regarding claim 43, the combination of Gueret and Anderson provide the applicator according to claim 25, wherein the distance between the longitudinal axis of the core and the longitudinal axis of the rectilinear portion of the stem then increases in the direction of the distal end of the core.  Refer to Gueret Figures 13 and 13a which show 
Regarding claim 44, the combination of Gueret and Anderson provide the applicator according to claim 26, as applied above.  Gueret further discloses wherein the longitudinal axis of the core extends along at least a part of its length along an arc of a circle having a constant radius of curvature (refer to Figures 13-13a).
Regarding claim 50, the claimed phrases “bi-injection-moulding, and mono-injection moulding” are being treated as a product by process limitation; that is the applicator member is formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to the applicant to show an unobvious difference.  MPEP 2113.  The combination of Gueret .
Claims 32-34, 36, 45-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret and Anderson as applied to claim 20 above, and further in view of Holloway (US2009/0293900).
Regarding claims 32-33 and 45-46, the combination of Gueret and Anderson provide the applicator according to claim 20, as applied above.  The combination does not disclose a core having triangular cross section, having three faces, a first face carrying at least one longitudinal row of application elements, and second and third faces carrying at least one longitudinal row of elements or two rows or wherein the core carries an additional longitudinal row of application elements which is situated on a ridge between the second and third faces.  However, Gueret does disclose that the core can be various shapes such as circular, non-circular, hexagonal, diamond-shaped, square, etc. (Refer to Page 12, lines 4-7 and Figures 9-9d), demonstrating the shape of the core can be changed.  Gueret further discloses that the number of rows can be “an even or odd number…at least five, at least six, at least seven, at least eight, at least nine or at least ten rows of teeth, or even eleven or twelve”, demonstrating that the number of rows can be modified (Refer to Page 8, lines 4-6).  
Holloway discloses a similar applicator (10) having a stem (12) and an applicator member (16) having a core (44) wherein the core of the applicator member has a cross section (10), taken perpendicularly to its longitudinal axis, with a triangular overall shape (Figure 12B), wherein the triangular core has three faces (the three sides of the triangle as shown in Figure 12B), a first face (any of the three faces) carrying at least one 
Regarding claim 34, the combination of Gueret, Anderson and Holloway disclose the applicator of claim 33, as applied above.  Gueret further discloses wherein a row of application elements is offset axially with respect to two outer rows (Figures 3, 3a).  The combination does not disclose wherein the first face of the core carries two longitudinal outer rows of application elements enclosing a longitudinal central row of application elements, or that the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, however the combination does disclose that the core may carry at least five and up to twelve rows of teeth (Gueret, 
Regarding claims 36 and 49, the combination of Gueret, Anderson and Holloway disclose the applicator according to claim 33 as applied above.  Per the modification addressed in claim 33, the triangular core, having application elements on the second and third face of said triangular core, and on the ridge as taught by Holloway was incorporated into the applicator of the combination of Gueret and Anderson.  Per the modification, application elements on the second and third face of the triangular core, and on the ridge are disposed around the longitudinal axis of the core in circumferential rows of application elements (Figure 12B).  Gueret further discloses application elements in two consecutive circumferential rows along the longitudinal axis of the core 
Regarding claim 47, the combination of Gueret, Anderson, and Holloway disclose the applicator according to claim 34, as applied above.  The combination does not disclose wherein the application elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, however the combination does disclose an applicator with application elements in two outer rows having an applicator member whose shape is different than that of applicator members of a central row (Gueret, Figures 18a-18d) and further that the teeth may have a conical or a pyramid shape (Gueret, Page 17 of the translation recites pyramid shaped applicator members, and Figures 3c and 11 illustrate a conical shaped applicator member), demonstrating that the shape of the applicator members and their positioning about the applicator can be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Gueret, Anderson, and Holloway such that the elements in the two outer rows have a semi-conical shape, and the application elements in the central row have a pyramid shape, since Gueret demonstrates that providing rows of different shaped applicator members is well-known and that pyramid and conical shaped applicator members are well-known in the art and that the configuration can be changed as a matter of design choice.  Such .       
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gueret and Anderson as applied to claim 24, above and further in view of Caulier (FR2996739).
Regarding claims 41 and 42, the combination of Gueret and Anderson disclose the applicator according to claim 24, as applied above.  The combination does not disclose wherein the maximum distance between the curvilinear portion of the stem and the rectilinear portion of the stem is between 2.65mm and 4.5mm or between 1.5mm and 5.5mm.  Caulier discloses a similar applicator comprising a stem having a rectilinear portion (10) and a curvilinear portion (30) attached to an applicator member (20).  Refer to Figures 1-5.  Caulier further discloses that the curvilinear portion may have an angle between 5⁰ and 50⁰ and that the length of the curvilinear portion may be between 0.5cm and 2.5cm.  Considering the shortest length of 5cm and the smallest angle of 5 degrees, the perpendicular distance between the rectilinear portion and the distal end of the curvilinear portion that joins the core of the applicator member, will be approximately 0.4375mm.  Considering the longest distance of 2.5cm and greatest angle of 50 degrees, the perpendicular distance becomes 29.75mm, thus providing a perpendicular distance with a range of 0.4-29.7mm, which encompasses the claimed range of 2.65mm and 4.5mm or 1.5mm and 5.5mm, demonstrating that the distance can be changed as a matter of design choice.  The combination of Gueret and Anderson discloses the claimed invention except for providing the maximum distance in a range of 2.65mm to 4.5mm or 1.5mm and 5.5mm.  Therefore, it would have been obvious to one of ordinary .
Response to Arguments
Applicant’s arguments with respect to Nakatsuka (WO2008072585) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
Argument #1:
None of the embodiments of Gueret shows a stem with a curvilinear portion as presently claimed.  It would thus be contrary to the invention disclosed in Gueret to change the stem in order to obtain an arrangement between the stem and the core as presently defined in amended claim 20.
Response #1:
Gueret provides a stem angularly displaced from an applicator in order to provide a more ergonomic handle for a user.  Indeed, Gueret does not disclose a stem displaced in a curvilinear manner.  Anderson demonstrates that having a stem with an angular bend is functionally equivalent with a stem having a curved bend, as demonstrated by 
Argument #2:
In the Figure 5 embodiment of Anderson, the stem is still rectilinear and the applicator portion is bent.
Response #2:
The stem has a curved portion immediately adjacent the applicator portion, refer to annotated Figure 5, below.

    PNG
    media_image1.png
    212
    396
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harada (US2001/0005917), Protell et al. (US4356585), Cubillo-Buron (US6397858), Potente et al. (US4638521), Reuchlin et al. (US4470715).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799